Case 1:20-cv-05869-AT Document 27 Filed 01/19/21 Page 1of1

Michael Faillace & Associ} or SPN*

 

DOCUMENT
Employment and Litigation Attorne ELECTRONICALLY FILED
60 E. 42" Street, Suite 2540 DOC #:
New York, New York 10165 _
DATE FILED: 1/19/2021
ctucker@faillacelaw.com
January 18, 2021
VIA ECF
District Judge

Hon. Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: JOSE LUIS AGUILAR et al v. E&M FOOD MARKET CORP. et al
CASE #: 1:20-cv-05869-AT

Your Honor:

This office represents Plaintiff. We submit the instant letter with consent of defendants to
respectfully request an extension of time to submit settlement materials. The original date to submit
materials is January 19, 2021. Dkt. No. 25. The reason for the request is to finalize agreement on
specific payment period of the settlement in principle. There have been no previous requests for
extension. All parties consent to the extension.

The parties respectfully propose an extension to January 25, 2021 to submit settlement
materials.

We thank the Court for the time and attention to this matter.

 

 

Respectfully submitted,
By: /s/ Clifford Tucker
Clifford Tucker, Esq.
GRANTED. By January 25, 2021, the parties shall submit their settlement
materials.
SO ORDERED. O}-
Dated: January 19, 2021 ANALISA TORRES
New York, New York United States District Judge
